             Case 1:21-cv-00139-N/A Document 2               Filed 03/26/21       Page 1 of 12




                  UNITED STATES COURT OF INTERNATIONAL TRADE


-------------------------------------------------------------------------X
EYEWEAR BY ROI, LIMITED,                                                        :
                                                                         :
                           Plaintiff,                                    :
                  v.                                                     :
                                                                         :
UNITED STATES OF AMERICA; OFFICE OF THE                                  : Court No. 21-00139
UNITED STATES TRADE REPRESENTATIVE; MARIA :
PAGAN, ACTING U.S.TRADE REPRESENTATIVE;                                  :
U.S. CUSTOMS AND BORDER PROTECTION;                                      :
TROY MILLER, IN HIS OFFICIAL CAPACITY AS                                 :
SENIOR OFFICIAL PERFORMING THE DUTIES OF                                 :
THE COMMISSIONER OF U.S. CUSTOMS & BORDER :
PROTECTION,                                                              :
                                                                         :
                           Defendants.                                   :
-------------------------------------------------------------------------X


                                             COMPLAINT
        Eyewear by ROI, Limited (hereafter “Plaintiff”) by and through its attorneys Barnes,

Richardson & Colburn, LLP, hereby allege the following:

                                   STATEMENT OF THE CASE

        1.       This action challenges the imposition of duties on Chinese origin merchandise

allegedly pursuant to Section 301 of the Trade Act of 1974, 19 U.S.C. § 2411 (hereafter “Section

301”). Specifically, Plaintiff alleges that Defendants’ imposition and collection of duties on

products covered by so-called “List 4A” are not authorized under Section 301, violate the

Administrative Procedure Act, and are otherwise contrary to law.




                                                     1
              Case 1:21-cv-00139-N/A Document 2            Filed 03/26/21     Page 2 of 12




                                            THE PARTIES

         2.       Plaintiff is an importer of various products subject to duty under List 4A,

including but not limited to merchandise imported under List 4A subheadings 9003.11.00,

9003.19.00, and 9004.10.00.

         3.       Defendant United States of America is the federal government to which the

disputed duties were paid and is the statutory defendant under 28 U.S.C. ⸹ 1581 (i) and 5 U.S.C.

⸹ 702.

         4.       Defendant Office of the United States Trade Representative (hereafter “USTR”) is

the executive agency of the United States charged with conducting investigations pursuant to

Section 301 and implementing appropriate responses thereto, subject to the direction of the

President. USTR conducted the Section 301 investigation at issue and made numerous decisions

regarding List 4A.

         5.       Defendant Maria Pagan currently is the acting U.S. Trade Representative and

serves as the director of the USTR. At the time the decision was made to impose the List 4A

duties, Robert E. Lighthizer was the U.S. Trade Representative and served as the director of the

USTR. In this capacity, he made numerous decisions regarding List 4A.

         6.       Defendant United States Customs and Border Protection (hereafter “CBP”) is the

agency that administers, enforces, and collects the tariffs imposed pursuant List 4A, including

such payments made by plaintiff.

         7.       Defendant Troy Miller is the Senior Official Performing the Duties of the

Commissioner of CBP. In that capacity he oversees CBP’s administration, enforcement and

collection of tariffs imposed pursuant to List 4A, including such payments made by plaintiff.




                                                   2
            Case 1:21-cv-00139-N/A Document 2             Filed 03/26/21     Page 3 of 12




When the List 4A duties were first imposed, Mark A. Morgan was the Acting Commissioner of

CBP with responsibilities for overseeing CBP’s collection of tariffs paid by Plaintiff.




                                            STANDING

       8.       Plaintiff has standing to bring this action pursuant to 28 U.S.C. ⸹ 2631(i), which

provides that “[a]ny civil action of which the Court of International Trade has jurisdiction, other

than an action specified in subsections (a)-(h), may be commenced in the court by any person

adversely affected or aggrieved by agency action within the meaning of section 702 of title 5.”

Plaintiff paid duties, and continues to pay duties, as a result of tariffs illegally imposed pursuant

to List 4A. Plaintiff, therefore, is a person that has been adversely affected or aggrieved by an

agency actions within the meaning of the Administrative Procedures Act. 5 U.S.C. § 702 and 28

U.S.C. § 2631(i).

                                         JURISDICTION

       9.       This action is commenced against the United States, its agencies, or its officers

and arises out of a law providing for tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue, and the administration and

enforcement of that law. As such, the Court has exclusive jurisdiction over this action pursuant

to 28 U.S.C. § 1581(i)(1)(B) and ⸹1581(i)(1)(D).

                                           TIMELINESS

       10.      An action brought under 28 U.S.C. § 1581(i)(1) is timely if commenced “within

two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).




                                                  3
         Case 1:21-cv-00139-N/A Document 2               Filed 03/26/21    Page 4 of 12




       11.     List 4A was published on August 20, 2019 as Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019). Plaintiff’s claims as to List 4A

accrued at the earliest on August 20, 2019, when the USTR published in the Federal Register its

decision to levy tariffs on goods subject to List 4A starting September 1, 2019.   The action is,

therefore, timely.

                                        RELEVANT LAW

       12.     19 U.S.C. § 2411(b) and 19 U.S.C. § 2412 authorize the United States Trade

Representative (“USTR”) to investigate whether a foreign country has engaged in an

“unreasonable or discriminatory” practice that burdens or restricts U.S commerce.

       13.     Pursuant to 19 U.S.C. § 2411(c)(1)(B), if the investigation reaches an affirmative

determination, the USTR may impose duties on imports from the offending country.

       14.     Pursuant to 19 U.S.C. § 2414(a)(2)(B), USTR must determine what, if any, action

to take within 12 months after the initiation of the investigation.

       15.     The USTR may modify or terminate an action taken in furtherance of Section 301

when, among other reasons, the burden or restriction on United States commerce as a result of

the acts, policies, or practices have increased or decreased or when the action is no longer

appropriate. 19 U.S.C. § 2417(a)(1)(B)-(C).

                                       RELEVANT FACTS

       16.     USTR initiated the investigation into Chinese technology transfer and intellectual

property practices on August 18, 2017. Initiation of Section 301 Investigation; Hearing; and

Request for Public Comments: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 82 Fed. Reg. 40,213 (Aug. 24, 2017).


                                                  4
         Case 1:21-cv-00139-N/A Document 2             Filed 03/26/21     Page 5 of 12




       17.     On March 28, 2018, USTR published its report announcing the results of its

investigation in OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings

of the Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22,

2018), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. The report

concludes that the investigated practices of the Chinese government are unreasonable and

discriminatory and burden or restrict U.S. commerce. Id. at 47.

       18.     On June 20, 2018, USTR published Notice of Action and Request for Public

Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 28,710 (June 20, 2018), imposing an addition 25% ad valorem duty on selected

products of China. This is the so-called “List 1.”

       19.     On August 16, 2018, USTR published Notice of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018), imposing an additional 25% ad

valorem duty on selected products of China. This is the so-called “List 2.”

       20.     China retaliated against the U.S. action by imposing duties on U.S.-origin goods.

       21.     In explicit response to China’s retaliation and without reference to China’s

technology transfer, intellectual property, or innovation policies, the USTR proposed to impose

duties on additional Chinese-origin products. Request for Comments Concerning Proposed

Modification of Action Pursuant to Section 301: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 33,608, 33,609 (July

17, 2018). See also Statement by U.S. Trade Representative Robert Lighthizer on Section 301



                                                 5
         Case 1:21-cv-00139-N/A Document 2               Filed 03/26/21     Page 6 of 12




Action (July 10, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/july/statement-us-trade-representative.

       22.     Furthermore, public statements by the President indicate the additional duties

were tied to the trade imbalance between the United States and China. See., e.g.,

@realDonaldTrump, TWITTER (July 10, 2018, 9:17 PMEDT),

https://twitter.com/realDonaldTrump/status/1005982266496094209.; @realDonaldTrump,

Twitter (July 25, 2018, 7:01 AM EDT),

https://twitter.com/realDonaldTrump/status/1022074252999225344.

       23.     Citing allegedly illegal retaliation against the United States, on August 1, 2018,

USTR announced that it would impose an additional 25% ad valorem duty on selected products

of China. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by

U.S. Trade Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/august/statement-us-

trade-representative.

       24.     On September 17, 2018, President Trump announced that he had directed USTR

to impose 10% additional tariffs on $200 billion of imports from China. THE WHITE HOUSE,

Statement from the President (Sep. 17, 2018), https://www.whitehouse.gov/briefings-

statements/statement-from-the-president-4/. The additional tariffs were explicitly linked to

China’s decision to “impose new tariffs in an effort to hurt the United States economy.”

       25.     USTR published the next list of affected products subject to the additional duties,

so-called “List 3,” on September 21, 2018, imposing an addition 10% ad valorem duty on

selected products of China. Notice of Modification of Section 301 Action: China's Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed.



                                                 6
         Case 1:21-cv-00139-N/A Document 2              Filed 03/26/21      Page 7 of 12




Reg. 47,974 (Sept. 21, 2018). This publication was made more than 12 months after the initiation

of the investigation on August 24, 2017.

       26.     In the September 21, 2018 notice, USTR justified the action as a modification of

the existing Section 301 action because the burden on United States commerce had continued to

increase, citing Section 307(a)(1)(B). USTR also stated that Chinese retaliation made the existing

action no longer “appropriate,” citing Section 307(a)(1)(C).

       27.     On May 9, 2019, USTR announced it was increasing the List 3 duty rate from

10% ad valorem to 25% ad valorem. Notice of Modification of Section 301 Action: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 20,459 (May 9, 2019). The increase in the duty rate was linked to a “lack of

progress in the additional rounds of negotiation since March 2019, and at the direction of the

President . . ..” Id at 20,460. This publication was made more than 12 months after the initiation

of the investigation on August 24, 2017.

       28.     On May 17, 2019, USTR announced its intention to proceed with the

implementation of Section 301 duties on additional products in what would become so-called

“List 4,” imposing an addition 10% ad valorem duty on selected products of China. Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 22,564, 22,564 (May 17, 2019). The rational for List 4 was not China’s policies

with respect to technology transfer, intellectual property, or innovation. It was to punish China

for its failure to meet specific commitments made in prior negotiations and its further retaliation

against the U.S. Id. This publication was made more than 12 months after the initiation of the

investigation on August 24, 2017.



                                                 7
         Case 1:21-cv-00139-N/A Document 2               Filed 03/26/21     Page 8 of 12




        29.    On August 20, 2019, USTR announced that it would implement List 4 in two

phases, so called “List 4A” and “List 4B”, with List 4A effective September 1, 2019 and List 4B

effective December 15, 2019. Notice of Modification of Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

84 Fed. Reg. 43,304 (Aug. 20, 2019). USTR again relied on Section 307(a)(1)(B) and (C) for

authority to modify its prior action. Nevertheless, the Notice does not identify intellectual

property, technology transfer or innovation as the reasons for List 4A or List 4B. Rather, the

Notice refers to China’s defensive actions including retaliatory tariffs. This publication was

made more than 12 months after the initiation of the investigation on August 24, 2017.

        30.    On August 30, 2019, USTR announced it was increasing the List 4A and List 4B

duty rates from 10% ad valorem to 15% ad valorem. Notice of Modification of Section 301

Action: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). The increase in the duty rate

was linked to China’s retaliation and threatened retaliation to the implementation of the List 4A

and List 4B tariffs and the lack of progress in the ongoing negotiations. Id. at 45,822. This

publication was made more than 12 months after the initiation of the investigation on August 24,

2017.

        31.    On December 18, 2019, USTR announced its intention to suspend, until further

notice, the imposition of duties on the List 4B products. Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447 (Dec. 18, 2019). The suspension was based on

progress in the ongoing negotiations with China, resulting in a “historic and enforceable




                                                  8
           Case 1:21-cv-00139-N/A Document 2             Filed 03/26/21    Page 9 of 12




agreement on a Phase One trade deal . . ..” Id. This publication was made more than 12 months

after the initiation of the investigation on August 24, 2017.

       32.     On January 22, 2020, USTR announced it was decreasing the List 4A duty rates

from 15% ad valorem to 7.5% ad valorem. Notice of Modification of Section 301 Action:

China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020). The decrease in the duty rate was linked to the

upcoming implementation of the Phase One trade deal and the direction of the President. Id.

This publication was made more than 12 months after the initiation of the investigation on

August 24, 2017.

                                  STATEMENT OF CLAIMS

                         COUNT 1—DECLARATORY JUDGMENT

       33.     Plaintiff repeats and re-asserts paragraphs 1 through 32 of this Complaint.

       34.     The Court may “declare the rights and other legal relations of any interested party

seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §

2201(a).

       35.     USTR’s decisions to impose Section 301 duties on Chinese products covered by

List 4A were not based on the acts or policies that the USTR had identified in its March 28, 2018

report as “burden[ing] or restrict[ing]” U.S. commerce, as required by 19 U.S.C. § 2411(b)(1).

       36.     USTR failed to take action to impose duties on List 4A products from China

within the 12-month period required by 19 U.S.C. § 2414(a)(1)(B) and (2)(B).

       37.     USTR may “modify or terminate” a Section 301 action when the burden on U.S.

commerce from the investigated unfair policies or practices investigated increases or decreases.

USTR may not increase the duties assessed in furtherance of Section 301 for reasons other than

                                                 9
         Case 1:21-cv-00139-N/A Document 2                Filed 03/26/21     Page 10 of 12




the acts, policies, or practices that were found in the March 28, 2018 report to burden U.S.

Commerce.

       38.     Section 301 actions may be modified or terminated when no longer appropriate.

19 U.S.C. § 2417(a)(1)(C). This authorization does not permit USTR to increase an existing

remedy action. Rather, it is the authorization to decrease, remove, or pause the action.

       39.     Plaintiff is, therefore, entitled to a declaratory judgment that the duties imposed

on products of China covered by List 4A are contrary to law and void ab initio.

                                 COUNT 2—APA VIOLATION

       40.     Plaintiff repeats and re-asserts paragraphs 1 through 39 of this Complaint.

       41.     The Administrative Procedure Act requires that this Court invalidate any final

agency action that is “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law; (B) contrary to constitutional right, power, privilege, or immunity; (C) in

excess of statutory jurisdiction, authority, or limitations, or short of statutory right; (D) without

observance of procedure required by law; [or] (E) unsupported by substantial evidence.” 5

U.S.C. § 706(2).

       42.     USTR’s imposition of List 4A duties more than 12 months after the initiation of

the investigation exceeded its statutory authority and is without the observance of procedure

required by law.

       43.     USTR’s imposition of List 4A duties for reasons other than China’s policies

relating to technology transfer, intellectual property, and innovation exceeded its statutory

authority and is arbitrary, capricious, and abuse of discretion.




                                                  10
         Case 1:21-cv-00139-N/A Document 2              Filed 03/26/21     Page 11 of 12




                                    PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that this Court enter judgment in favor of plaintiff, and:

   1. Declare the Defendants’ actions resulting in tariffs on products covered by List 4A are

       unauthorized by, and contrary to, Section 301;

   2. Declare that Defendants arbitrarily and unlawfully promulgated List 4A in violation of

       the APA;

   3. Vacate the List 4A rulemaking;

   4. Order Defendants to refund, with interest as provided by law, all duties paid by Plaintiff

       pursuant to List 4A;

   5. Permanently enjoy Defendants from applying List 4A against Plaintiff and collecting any

       duties from Plaintiff pursuant to List 4A; and

   6. Grant such other relief as the Court may deem just and proper.




Dated, March 26, 2021                         Respectfully submitted,

                                              /s/ Frederic D. Van Arnam, Jr.
                                              Frederic D. Van Arnam, Jr.

                                              BARNES, RICHARDSON & COLBURN, LLP
                                              100 William Street, Suite 305
                                              New York, NY 10022
                                              212-725-0200, ex. 126
                                              rvanarnam@barnesrichardson.com
                                              Counsel to Plaintiff




                                                 11
Case 1:21-cv-00139-N/A Document 2   Filed 03/26/21   Page 12 of 12




                             12
